558 F.2d 816
96 L.R.R.M. (BNA) 2115, 82 Lab.Cas.  P 10,110
COMMUNICATIONS WORKERS OF AMERICA, AFL-CIO, Plaintiff-Appellant,v.WESTERN ELECTRIC COMPANY, INC., Defendant-Appellee.
No. 75-3522.
United States Court of Appeals,Fifth Circuit.
Sept. 1, 1977.

Patrick M. Scanlon, Robert S. Giolito, Atlanta, Ga., Charles V. Koons, Washington, D. C., for plaintiff-appellant
Duane C. Aldrich, Richard R. Boisseau, Atlanta, Ga., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before AINSWORTH and RONEY, Circuit Judges, and KING,* District Judge.
PER CURIAM:


1
After careful study of the facts, the law, the briefs and the oral argument in this case, we have concluded that the district court's decision not to enforce the arbitrator's award was correct, for the reasons and on the authorities set forth in the Order Directing that Judgment Be Entered For The Defendant, published at 397 F.Supp. 1318.


2
AFFIRMED.



*
 District Judge of the Southern District of Florida sitting by designation